Title: To George Washington from Colonel William Malcom, 1 May 1779
From: Malcom, William
To: Washington, George



Sr
Eastown [Pa.] May 1st 1779.

I am Honor’d with your letter of the 29th Ulto—I think my self exceeding happy that my Services have been Acceptable to your Excellency—And under the Highest obligations for the Generous Testimony that you have thought proper to give me—I may yet have an Opportunity to make Suitable Acknowledgemts.
The New Corps cannot possibly exist in its present form—I cannot tell why Col. Spencer is so obnoxious to them—but the men Un[an]imously declare that they will not join his regiment—it is really a pity that the Board of war should have so inconsiderably laid a foundation for the loss of good officers & good men.
Capt. Sandford the bearer Knows the temper of the men, & the State of every thing—Perhaps Congress may allow them to join their respective States—As I go to Philadelphia I Shall take Occassion, to Speake to Some Members about it—Perhaps something may be devised, without loss of time to restore order.
The Officers have been called & Consulted this morning & are of opinion with Co. Spencer & me that they ought to be Gratifyd as being for the best for the public good. I most respectfully am Your Excellencys most Obedt & very Hble Servt
W. Malcom
